Title: Editorial Note
From: 
To: 


      While John Adams was writing his Novanglus letters, the town of Braintree met, on 6 March 1775, for its annual meeting to elect town officials and to dispose of other business enumerated in the five-point warrant (Braintree Town RecordsSamuel A. Bates, ed., Records of the Town of Braintree, 1640 to 1793, Randolph, Mass., 1886., p. 454–455). Strictly speaking, some of the other business was in violation of the Massachusetts Government Act, but the town showed no disposition to abide by the law and ignore the critical condition of public affairs and the response of the Continental and the Provincial congresses to the crisis.
      The town voted to name nine selectmen, three for each of its three precincts. Joseph Palmer, moderator of the meeting, led the list; others were Norton Quincy, John Adams, Ebenezer Thayer, Esq., perennial Braintree representative to the General Court, Deacon James Penniman, Edmund Soper, Jonathan Bass, Eliphalet Sawen, and Capt. Thomas Penniman. These men, in addition to the duties of selectmen, were to assume those of Overseers of the Poor and assessors, being paid only for the last named (sameSamuel A. Bates, ed., Records of the Town of Braintree, 1640 to 1793, Randolph, Mass., 1886., p. 455).
      The town also named Adams to two committees. He was chosen with eight others, Palmer probably serving as chairman, “to prepare a covenant similar to the association of the Continental Congress” for adoption by the town. At an adjourned meeting on 7 March, Adams was named chairman of a committee of nine “to consider what encouragement may be proper to be given to such as may enlist and form themselves into Companies of Minute men” (sameSamuel A. Bates, ed., Records of the Town of Braintree, 1640 to 1793, Randolph, Mass., 1886., p. 455–456). The reports of these two committees immediately follow. Up in Boston, meanwhile, Adams had been named once again by that town to a committee to choose the Massacre Day orator for 1776. The committee chose Rev. Peter Thacher, but whether Adams participated in the decision we do not know (Boston Record Commissioners, 18th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 216, 225).
     